Citation Nr: 1111177	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  10-24 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Evaluation of chronic bowel disease, rated at 60 percent since October 21, 2009.

2.  Evaluation of chronic bowel disease, rated at 10 percent prior to October 21, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from July 1950 to July 1954.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

While the Veteran disagreed with the initial 10 percent rating assigned at the grant of service connection for chronic bowel disease, and the RO has granted higher ratings during the course of this appeal, inasmuch as a higher rating is still available before and after the effective date of the higher rating assigned by the RO, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the issue as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that a claim for TDIU was denied by the RO in a January 2011 rating decision.  That issue was not included in the February 2006 decision on appeal, and was not listed in the statement of the case.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2010).  Also, the CAVC has held that a request for TDIU, either expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of an initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based is already service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Consideration of TDIU in this case would necessarily involve only consideration of the appealed rating claim, as service connection is in effect for only that disability.  Therefore, the Board concludes that it does have jurisdiction over the issue of entitlement to TDIU.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's chronic bowel disease has been manifested by complete loss of sphincter control.

2.  The Veteran is receiving a total disability rating based on a single service-connected disability for the entire period on appeal, and has no other service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Before October 21, 2009, the criteria for a 100 percent disability rating for chronic bowel disease were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7332 (2010).

2.  Since October 21, 2009, the criteria for a 100 percent disability rating for chronic bowel disease are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7332 (2010).

3.  The issue of entitlement to a TDIU is moot.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

However, as the Board is granting a total disability rating for chronic bowel disease, the claims on appeal are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II. Analysis

The Board notes initially that the Veteran submitted additional evidence after the January 2011 statement of the case was issued.  However, the Board has reviewed the evidence and finds that it consists of photocopies of records that were already in the claims file, and that were considered by the RO.  Therefore, the Board finds that a remand is not required for initial RO consideration of this evidence.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.).

Rating Claim

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the United States Court of Appeals for Veterans Claims noted an important distinction between an appeal involving a claimant's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection is required.  See Fenderson, 12 Vet. App. at 126.

Historically, in a February 2006 rating decision, the RO granted service connection for chronic bowel disease and assigned a 10 percent rating under Diagnostic Code 7319, effective September 30, 1996.  Under Diagnostic Code 7319 (irritable colon syndrome), a 30 percent rating represents the maximum rating available, and is assigned for severe impairment, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 10 percent rating represents moderate impairment with frequent episodes of bowel disturbance with abdominal distress.  Mild impairment with disturbances of bowel function with occasional episodes of abdominal distress is noncompensable.  

In a December 2009 rating decision, the RO granted an increased 30 percent rating, effective October 21, 2009.  In a May 2010 rating decision, the disability was increased to 60 percent under Diagnostic Code 7332 (impairment of sphincter control), effective October 21, 2009.

Under Diagnostic Code 7332, a 100 percent rating is for application where there is complete loss of sphincter control.  A 60 percent rating is appropriate where there is extensive leakage and fairly frequent involuntary bowel movements.  Thus, the current evaluation contemplates extensive leakage and fairly frequent involuntary bowel movements.  The Board's decision thus turns on whether there is evidence of complete loss of sphincter control.  The finds that there is a complete loss of sphincter control.  This is based primarily on the findings of the Veteran's private physician, and the statements of the Veteran.  

An April 1998 anorectal manometry report reflects the Veteran's account that, when he has the urge to go, within seconds, he will become incontinent if unable to get to the bathroom.  Examination shows significant hypertensive resting pressure of the external anal sphincter.  It was noted that the Veteran may have a significant physiological abnormality of the external sphincter, such that the pressure is increased.  

In a November 2003 letter from the Veteran's private physician, J.L.B., M.D., the doctor stated that the Veteran had "severe loss of bowel function."  In a November 2007 letter from J.L.B., it was noted that, if access to the bathroom is not available, the Veteran must wear a diaper.  In a June 2010 letter, J.L.B. reported that the Veteran has "complete impairment of his sphincter control giving him 100% loss of anal sphincter control."

This last finding is generally consistent with the Veteran's statements to VA.  In his notice of disagreement, the Veteran asserted that he is essentially confined to a bathroom.  In his substantive appeal, the Veteran asserted that he has no muscle control regarding his bowels.  He also reported that, in order to leave his house, he must fast from the night before until he returns, and even then he has occasional accidents.  

The Veteran has also been afforded several VA examinations.  While the examiners did not directly address the issue of whether there is total loss of anal sphincter control, the Veteran's report of his symptoms appears consistent with what he has reported to the RO.

The report of VA examination in May 2007 reveals the Veteran's complaint of problems with controlling bowels.  Following meals, he will have to go to bathroom; and, if he is not close to a bathroom, he will soil his pants.  He noted that, ever since 1953, if he eats a meal, he will soil his pants if not close to bathroom.  He denied any diarrhea and denied ever having constant problems with diarrhea.  He has 2-4 bowel movements per day. 

The report of VA examination in November 2009 reveals the Veteran's complaint of problems with stool incontinence.  He was using pads for this.  He noted changing 4 to 5 times daily to keep himself clean.  It was noted that the Veteran was wearing a diaper during the examination, with mild soiling present.  

The report of VA examination in September 2010 reveals the Veteran's report that he had lost total control of his anal sphincter.  The Veteran reported that, although he wears adult diapers at all times, he tries his best to prevent accidents.  He reported that he may need to change his diapers one to two times a day because of small leakage, but notes that he pretty much has to stay close to a bathroom to address bowel urges.  The examiner's assessment was impaired anal sphincter control.  The examiner commented that, due to his service-connected impaired anal sphincter control, the Veteran would need a job where he could readily access toileting facilities, and be able to leave his post as needed.  He would also need the ability to dispose of his soiled diapers.

In sum, none of the evidence in this case directly refutes the finding of J.L.B. that the Veteran's service-connected chronic bowel disease is manifested by complete loss of sphincter control, and this has existed since he left the service.  Such symptomatology is consistent with a 100 percent disability rating.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).  

Based on the findings discussed above, in particular the finding of the May 2007 examiner that "ever since 1953, if he eats a meal, he will soil his pants if not close to bathroom," the Board concludes that the disability has not significantly changed over the period on appeal, and a uniform evaluation is warranted.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  As such, referral for extraschedular consideration is not warranted.  

TDIU Claim

As the Veteran has been awarded a 100 percent schedular rating for his chronic bowel disease, effective September 30, 1996, the Board finds that the claim for a TDIU must be dismissed as moot.  See 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16.  The Board acknowledges that the CAVC decided in Bradley v. Peake, 22 Vet. App. 280 (2008) that there were certain circumstances in which a TDIU based on a single disability could support additional benefits, such as Special Monthly Compensation (SMC), noting that, "[i]t is possible for a veteran to be awarded TDIU for a single disability and thereafter be awarded disability ratings for other conditions."  However, the Court's discussion in Bradley was limited to the particular facts in that case, which involved additional service-connected disabilities not counted in the TDIU.  In this case, there are no other service-connected disabilities, and the claim for TDIU is moot. 


ORDER

Prior to October 21, 2009, a disability rating of 100 percent for chronic bowel disease is granted.  

Since October 21, 2009, a disability rating of 100 percent for chronic bowel disease is granted.  

The appeal regarding entitlement to a TDIU is dismissed. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


